Citation Nr: 0412485	
Decision Date: 05/13/04    Archive Date: 05/19/04

DOCKET NO.  03-06 657	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, 
Georgia


THE ISSUES

1.  Whether new and material evidence has been presented to 
reopen a claim of entitlement to service connection for a 
right knee condition.  

2.  Entitlement to service connection for diabetes mellitus.

3.  Entitlement to service connection for a back condition.

4.  Entitlement to service connection for a left knee 
condition.

5.  Entitlement to service connection for a traumatic dental 
injury, for dental treatment purposes.  



REPRESENTATION

Appellant represented by:	Georgia Department of Veterans 
Service

ATTORNEY FOR THE BOARD

T. Stephen Eckerman, Counsel 


INTRODUCTION

The veteran had active service from June 1976 to July 1994.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a December 2002 decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Atlanta, Georgia, which determined that no new and material 
evidence had been presented to reopen a claim of entitlement 
to service connection for a right knee condition, and which 
denied claims of entitlement to service connection for 
diabetes mellitus, a back condition, a left knee condition, 
and a traumatic dental injury (for dental treatment 
purposes).  

This appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify you if 
further action is required on your part.


REMAND

In his substantive appeal, received in March 2003, the 
veteran asked for a hearing at the RO before a Veterans Law 
Judge.  In a letter, dated in March 2004, the veteran was 
notified that a videoconference hearing had been scheduled 
for June 1, 2004.  Accordingly, the Board has no choice but 
to remand the claim so that the veteran may be afforded his 
scheduled hearing.  See 38 C.F.R. § 20.702(a) (2003).  

Accordingly, the Board has no alternative but to defer 
further appellate consideration and this case is REMANDED to 
the RO via the AMC for the following actions:

The appellant is to be afforded a 
videoconference hearing before a Veterans 
Law Judge, currently scheduled for June 
1, 2004, as requested in his substantive 
appeal received by the RO in March 2003.  
The veteran's representative should be 
give the opportunity to review the record 
before the hearing.    

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans Benefits Act of 2003, Pub. L. No. 
108-183, § 707(a), (b), 117 Stat. 2651 (2003) (to be codified 
at 38 U.S.C. §§ 5109B, 7112).


	                  
_________________________________________________
	JOHN J. CROWLEY
	Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).




